[Cite as State v. Arnwine, 2022-Ohio-3186.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              WYANDOT COUNTY




STATE OF OHIO,
                                                          CASE NO. 16-21-04
       PLAINTIFF-APPELLEE,

       v.

CHERIA J. ARNWINE,                                        OPINION

       DEFENDANT-APPELLANT.



                Appeal from Wyandot County Common Pleas Court
                           Trial Court No. 20-CR-0125

                                      Judgment Affirmed

                          Date of Decision: September 12, 2022



APPEARANCES:

        Erin M. Branham for Appellant

        Douglas D. Rowland for Appellee
Case No. 16-21-04


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Cheria J. Arnwine (“Arnwine”) brings this appeal

from the judgment of the Court of Common Pleas of Wyandot County accepting her

guilty pleas to Aggravated Vehicular Assault, Improperly Handling a Firearm in a

Motor Vehicle and Operating a Vehicle While Under the Influence of Alcohol, and

sentencing her for those convictions. On appeal, Arnwine claims that 1) the trial

court failed to comply with Criminal Rule 11; 2) the trial court erred accepting the

guilty plea when Arnwine lacked the requisite mens rea for the improper handling

of a firearm in a motor vehicle charge; and 3) the trial court should have permitted

Arnwine to withdraw her guilty plea. For the reasons set forth below, the judgment

is affirmed.

       {¶2} On October 24, 2021, Arnwine was involved in a traffic accident. She

was eventually placed in the patrol car, where the officer noticed the odor of an

alcoholic beverage on her person. The officer then conducted field-sobriety tests

on Arnwine. Additionally, a search of her vehicle produced a firearm secured in a

lockbox and inside a duffel bag. On November 18, 2020, the Wyandot County

Grand Jury indicted Arnwine on five counts: 1) Aggravated Vehicular Assault in

violation of R.C. 2903.08(A)(1)(a), a felony of the third degree; 2) Aggravated

Vehicular Assault in violation of R.C. 2903.08(A)(1)(a), a felony of the third

degree; 3) Improper Handling Firearms in a Motor Vehicle in violation of R.C.

2923.16(B), a felony of the fourth degree; 4) Improper Handling Firearms in a

                                        -2-
Case No. 16-21-04


Motor Vehicle in violation of R.C. 2923.16(D)(1), a felony of the fifth degree; and

5) Operating a Vehicle While Under the Influence of Alcohol and/or Drug of Abuse

in violation of R.C. 4511.19(A)(1)(a), a misdemeanor of the first degree. Doc. 1.

On July 13, 2021, Arnwine entered pleas of guilty to Count One, Aggravated

Vehicular Assault, Count Four, Improper Handling Firearms in a Motor Vehicle,

and Count Five, Operating a Vehicle While Under the Influence of Alcohol and/or

Drug of Abuse, a misdemeanor of the first degree. Doc. 30. In exchange for the

guilty pleas, the State agreed to dismiss Counts Two and Three. Doc. 30.

        {¶3} A change of plea hearing was held on July 13, 2021.           Doc. 31.

Following the Criminal Rule 11 dialogue, the trial court accepted Arnwine’s guilty

pleas and, after a presentation of facts by the State found Arnwine guilty of Counts

One, Four, and Five, and dismissed Counts Two and Three. July 13, 2021 Tr. 17.

The trial court then found Arnwine guilty of Counts One, Four, and Five. Doc. 31

at 5.

        {¶4} The sentencing hearing was held on September 22, 2021. Doc. 34. The

judgment entry noted that Counts Two and Three were previously dismissed. Doc.

34 at 2. The trial court sentenced Arnwine to 36 months in prison as to Count One,

11 months in prison as to Count Four, and 160 days in the Wyandot County Jail as

to Count Five, with the sentences to be served concurrently. Doc. 34 at 5. Arnwine

filed a notice of appeal. On January 7, 2022, Arnwine filed a motion to withdraw

her plea. Doc. 46. The trial court overruled the motion on March 15, 2022. Doc.

                                        -3-
Case No. 16-21-04


54. On March 29, 2022, Arnwine filed a motion to amend her notice of appeal to

include the judgment on her motion to withdraw her plea. This Court granted that

motion on April 6, 2022. On appeal, Arnwine raises the following assignments of

error.

                             First Assignment of Error

         The trial court erred when it accepted [Arnwine’s] guilty plea
         after failing to notify [Arnwine] of the maximum penalties and
         ineligibility for probation during the Crim.R. 11 plea colloquy.

                            Second Assignment of Error

         The trial court erred in accepting [Arnwine’s] plea agreement
         where she lacked the requisite mens rea for the for improper
         handling charge.

                            Third Assignment of Error

         The trial court erred in denying [Arnwine’s] motion to withdraw
         [her] plea where [Arnwine] was denied her rights to the effective
         assistance of counsel and due process as guaranteed by the Sixth
         and Fourteenth Amendments.

                                 Acceptance of Plea

         {¶5} In her first assignment of error, Arnwine alleges that the trial court

failed to inform her of the maximum penalties and her ineligibility for probation

before accepting her guilty plea.

         In felony cases the court may refuse to accept a plea of guilty or a
         plea of no contest, and shall not accept a plea of guilty or no
         contests without first addressing the defendant personally and
         doing all of the following:



                                         -4-
Case No. 16-21-04


       (a) Determining that the defendant is making the plea voluntarily
       with understanding of the nature of the charges and of the
       maximum penalty involved, and, if applicable, that the defendant
       is not eligible for probation or for the imposition of community
       control sanctions.

       (b) Informing the defendant of and determining that the
       defendant understands the effect of the plea of guilty or no
       contest, and that the court, upon acceptance of the plea, may
       proceed with judgment and sentence.

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights
       to jury trial, to confront witnesses against him or her, to have
       compulsory process for obtaining witnesses in the defendant’s
       favor, and to require the state to prove the defendant’s guilt
       beyond a reasonable doubt at a trial at which the defendant
       cannot be compelled to testify against himself or herself.

Crim.R. 11(C)(2).

       {¶6} A review of the record in this case shows the following dialogue

occurred between the trial court and Arnwine prior to her entering her guilty plea.

       The Court: * * * you understand for the felony of the third degree
       there is a mandatory prison sentence –

       The Defendant: Yes, ma’am.

       The Court: -- of 12, 18, 24, 30, 36, 42, 48, 54, or 60 months?

       The Defendant: Yes, ma’am.

       The Court: And there is a fine of up to $10,000?

       The Defendant: Yes, ma’am.

       The Court: The Court would also be required to suspend your
       operator’s license, uh, from two to ten years.


                                        -5-
Case No. 16-21-04


      The Defendant: Yes, ma’am.

      The Court: And that six points would be assessed on your driving
      record.

      The Defendant: Yes, ma’am.

      The Court: Do you understand the penalty for the improper
      handling of the firearm?

      The Defendant: Yes, ma’am.

      The Court: That would be a maximum of 12 months in prison
      and a maximum $2,500 fine.

      The Defendant: Yes, ma’am.

      The Court: And as to the misdemeanor of the first degree, the
      DUI, that would be a $1,000 fine maximum and 180 days in jail.

      The Defendant: Yes, ma’am.

      The Court: You understand?

      The Defendant: Yes.

      The Court: Also, as to that DUI, there would be six points total
      from the first charge to the misdemeanor DUI, six points total
      would be assessed on your driving record.

      There is also, um, a maximum fine, I’m sorry, of $1,075 of which
      at least $350 is mandatory, and the Court under that charge could
      suspend your driver’s license for one to three years.

      The Defendant: Yes, ma’am.

      ***

      The Court: You understand that prison terms for multiple
      charges, even if consecutive sentences are not mandatory, may be
      imposed consecutively by the Court?

                                     -6-
Case No. 16-21-04



      The Defendant: Yes, ma’am.

      The Court: Could you?

      The Defendant: Yes, ma’am.

      The Court: Thank you. Do you understand that court costs,
      restitution, and other financial sanctions including fines, day
      fines, and the reimbursement for the cost of any sanction may also
      be imposed?

      The Defendant: Yes, ma’am.

      ***

      The Court: Do you understand a period of supervision by the
      Adult Parole Authority . . . after you’re released from prison is
      mandatory for the first offense?

      The Defendant: Yes, ma’am.

      The Court:    And optionalable [sic], optional for the second
      offense?

      The Defendant: Yes, ma’am.

      The Court: And would be for a period of three years?

      The Defendant: Yes, ma’am.

      The Court: And do you understand that a violation of any post-
      release control rule or condition can result in a more restrictive
      sanction while under post-release control and may result in
      increased duration of supervision or control up to the maximum
      term and reimprisonment even though you served the entire
      stated prison term imposed upon you by the Court for the
      offense?

      The Defendant: Yes, ma’am.


                                     -7-
Case No. 16-21-04


       The Court: Do you understand that if you violate conditions of
       supervision while under post-release control, the parole board
       could return you to prison for up to nine months for each violation
       for a total of one-half of your originally stated prison term?

       The Defendant: Yes, ma’am.

       The Court: Do you understand that the Court is not required by
       law to impose a prison sanction in any of your cases, they may
       impose community control or non prison sanctions on you? Do
       you understand if you violate the terms or conditions of a
       community control sanction, this Court may extend the time for
       which you were subject to this sanction up to a maximum of five
       years, impose a more restrictive sanction, or imprison you for up
       to the maximum stated term allowed for the offense?

       The Defendant: Yes, ma’am.

       The Court: Do you understand the nature of these charges and
       the possible defenses that you may have to them?

       The Defendant: Yes, ma’am.

       The Court: Are you entering these pleas voluntarily and of your
       own free will?

       The Defendant: Voluntarily, own free will, yes. Yes, ma’am.

Tr. 4-9. The trial court then read the plea agreement, which included the sentencing

recommendation. Tr. 10. The agreement read by the trial court indicated that the

State was recommending Arwine serve a mandatory prison sentence of 36 months

as to Count One, a basic prison sentence of nine months as to Count Four, and 90

days as to Count Five, with the sentences to be served concurrently. Tr. 10. The

trial court did not discuss the possibility of judicial release, though the plea

agreement, which was read into the record by the trial court, did indicate that the

                                        -8-
Case No. 16-21-04


State would defer to the wishes of the victim and the trial court regarding judicial

release. Tr. 11 and Doc. 30 at 4. The plea agreement signed by Arnwine stated as

follows.

       I understand that the penalties for a felony of the third degree as
       charged in Count One of this case include a mandatory prison
       sentence of twelve (12) months, eighteen (18) months, twenty-four
       (24) months, thirty (30) months, thirty-six (36) months, forty-two
       (42) months, forty-eight (48) months, fifty-four (54) months, or
       sixty (60) months. The maximum fine possible is $10,000.00, none
       of which fine is mandatory.

       ***

       I understand that the penalty for a felony of the fifth degree is six
       (6) months, seven (7) months, eight (8) months, nine (9) months,
       ten (10) months, eleven (11) months, or twelve (12) months prison,
       none of which is mandatory. The maximum fine possible is
       $2,500.00, none of which is mandatory

       I understand that he penalty for a misdemeanor of the first degree
       in this case is a jail sentence of up to one-hundred-eighty (180)
       days, three (3) of which are mandatory. The maximum fine for a
       misdemeanor of the first degree is $1,075.00, $350.00 of which is
       mandatory.

Doc. 30 at 1-2.

       {¶7} Arnwine argues that her plea was not voluntarily entered because 1) the

trial court did not advise her of the maximum penalties and 2) because it was

confusing as to whether she was eligible for judicial release or community control.

Crim.R. 11 requires the trial court to notify a defendant of the maximum possible

penalties before accepting a guilty plea. A review of the record in this case shows

that the trial court did advise Arnwine of the possible penalties on all counts,

                                        -9-
Case No. 16-21-04


including that the sentence on Count One would be mandatory. Arnwine does not

dispute that she was so advised, but claims that the trial court’s statements were

contradictory and confusing leading her plea to be involuntarily given.

       {¶8} Arnwine argues that based upon this Court’s prior holdings in State v.

Cook, 3d Dist. Putnam No. 12-01-15, 2002-Ohio-2846, and State v. Bush, 3d Dist.

Union No. 14-2000-44, 2002-Ohio-6146, this Court must find the plea was not

voluntarily given. In Cook, this Court found a plea to be invalid because his counsel

repeatedly stated that the defendant was eligible for judicial release after six months

and the trial court, in its judgment entry, stated that the sentence was not mandatory.

Cook is distinguishable from this case in that here, the trial court correctly, aside

from the one arguably confusing statement, notified Arnwine at the change of plea

hearing that a prison sentence as to Count One was mandatory. The judgment entry

accepting the change of plea noted that Arnwine had been informed of the

mandatory nature of the prison sentence. Doc. 31. Finally, the sentencing entry

noted that the prison term as to Count One was mandatory. The facts of this case

are very different from those in Cook.

       {¶9} This Court in Bush also found a plea to be invalid when the trial court,

counsel for the State and for the defendant, and the defendant all mistakenly

believed that he was eligible for judicial release after 30 days as was indicated by

the judgment entry. The judgment entry was signed by the judge, the attorneys and

the defendant despite the fact that under the law, the defendant would not be eligible

                                         -10-
Case No. 16-21-04


for judicial release until he had served five years. Bush is also distinguishable from

this case. Here, the trial court did not discuss judicial release and no one indicated

that Arnwine would be eligible for judicial release. The only statement regarding it

was made by the State, not the trial court, and it was only to state it had no position

on it. These facts are very different from those in Bush where the defendant was

improperly told that he was eligible to apply for judicial release after 30 days.

       {¶10} In conducting a plea colloquy, “the trial judge must convey accurate

information to the defendant so that the defendant can understand the consequences

of his or her decision and enter a valid plea.” State v. Clark, 119 Ohio St.3d 239,

2008-Ohio-3748, ¶ 26, 893 N.E.2d 462. Trial courts should attempt to comply with

the requirements of Crim.R. 11 in all respects. State v. Griggs, 103 Ohio St.3d 85,

2004-Ohio-4415, ¶ 19, 814 N.E.2d 51. “If a trial court fails to literally comply with

Crim.R. 11, reviewing courts must engage in a multitiered analysis to determine

whether the trial judge failed to explain the defendant’s constitutional or

nonconstitutional rights and, if there was a failure, to determine the significance of

the failure and the appropriate remedy.” Clark, supra at ¶ 30. If the trial court

imperfectly explains nonconstitutional rights, such as the maximum possible

penalties, a substantial compliance rule applies. Id. at ¶ 31. As long as the totality

of the circumstances indicate that the defendant understood the implication of the

plea, the plea may be upheld. Id. “A trial court fails to substantially comply with

this rule, however, when it gives the defendant inaccurate information about the

                                         -11-
Case No. 16-21-04


maximum sentence that he is facing.” State v. George, 9th Dist. Summit No. 29292,

2019-Ohio-3871, ¶ 7.        If there is not substantial compliance regarding

nonconstitutional rights, a reviewing court must determine whether the trial court

partially complied or failed to comply with the rule. Clark at ¶ 32.

       If the trial judge partially complied, e.g., by mentioning
       mandatory postrelease control without explaining it, the plea may
       be vacated only if the defendant demonstrates a prejudicial effect.
       * * * The test for prejudice is “whether the plea would have
       otherwise been made.” * * * If the trial judge completely failed to
       comply with the rule, e.g., by not informing the defendant of a
       mandatory period of postrelease control, the plea must be
       vacated. * * * “A complete failure to comply with the rule does
       not implicate an analysis of prejudice.”

Id.

       {¶11} In this case, Arnwine repeatedly indicated that she understood what

she was told, including that the sentence would be mandatory as to Count One. The

written plea agreement also informed Arnwine of the potential sentences and the

mandatory nature of a prison sentence as to Count One was stated two times and

both times the word “mandatory” was in bold print. Doc. 30 at 1, 4. The record

does show that the trial court misspoke at one point and indicated that none of the

prison sentences were mandatory. Tr. 8. This one statement may arguably be

considered as misinformation that could possibly affect the trial court’s substantial

compliance with Crim.R.11. However, before that statement, the trial court had

indicated that the sentence to Count One was mandatory and then, while reading the

plea agreement, again noted that the sentence as to Count One was mandatory. Tr.

                                        -12-
Case No. 16-21-04


4, 10. Thus, even if there was not substantial compliance with Crim.R. 11 regarding

the nonconstitutional rights, the record shows there was partial compliance.

       {¶12} Because there was at least partial compliance, this Court must review

to see whether there was prejudice to Arnwine. Arnwine was repeatedly notified

that a prison sentence was mandatory as to Count One. At no point did Arnwine

question this even when the trial court misspoke. Arnwine did not raise the issue

prior to sentencing or at the sentencing hearing on September 22, 2021, despite

having over two months to consider it. Doc. 34. The motion to withdraw the plea

of guilty was not filed until January 7, 2022, almost 3 and a half months after

sentencing. Doc. 46. Additionally, the trial court, outside of reading what the State

included in the plea agreement, did not suggest in any manner that Arnwine was

eligible for judicial release or good time credit. Given the record before us, this

Court does not find that Arnwine was prejudiced by the misstatement made by the

trial court. The first assignment of error is overruled.

                Improper Handling of a Firearm in a Motor Vehicle

       {¶13} Arnwine claims in the second assignment of error that she lacked the

required mens rea to be convicted of improper handling of a firearm in violation of

R.C. 2923.16(D)(1). R.C. 2923.16(D)(1) requires that one “knowingly” have a

loaded handgun in a motor vehicle while they are under the influence of alcohol.

Initially this Court notes that Arnwine pled guilty to the offense. A guilty plea is “a

complete admission of the defendant’s guilt.” Crim.R. 11(B)(1). “In entering a

                                         -13-
Case No. 16-21-04


guilty plea, a defendant ‘is not simply stating that he did the discrete acts described

in the indictment; he is admitting guilt of a substantive crime.’” State v. Morgan,

181 Ohio App.3d 747, 2009-Ohio-1370, ¶ 23, 910 N.E.2d 1075 quoting U.S. v.

Broce, 488 U.S. 563, 570, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989). A guilty plea

includes an admission to the factual basis for each element of the charged offenses.

State v. Ryan, 6th Dist. Ottawa Nos. OT-21-027, OT-21-028, 2022-Ohio-1888, ¶ 16.

         {¶14} Here, Arnwine admitted that there was a firearm in the duffel bag in

the trunk of the vehicle she was driving while under the influence of alcohol. Tr.

15-16. Arnwine did not deny that she was knowingly transporting the firearm after

the State indicated that she had done so. Tr. 16. Arnwine, in her brief, points to

alleged statements she made to the officer, however those statements are not in the

record before this court.1 Since Arnwine did not object to the statement by the State

that she knowingly transported a firearm while driving under the influence of

alcohol and pled guilty, thus admitting to the factual basis for each element

including the mens rea, the trial court did not err in finding her guilty of the offense

as charged. The second assignment of error is overruled.

                                     Withdrawal of Guilty Plea

         {¶15} In her third assignment of error, Arnwine alleges that the trial court

erred by denying her motion to withdraw her guilty plea. “A motion to withdraw a



1
 Arnwine cites Plea Tr. 16 in her brief. A review of the arraignment transcript (12/15/2020) and the change
of plea hearing (7/13/2021) show that the conversation quoted is not in the transcripts provided to this court.

                                                    -14-
Case No. 16-21-04


plea of guilty or no contest may be made only before sentence is imposed; but to

correct manifest injustice the court after sentence may set aside the judgment of

conviction and permit the defendant to withdraw his or her plea.” Crim.R. 32.1. “A

manifest injustice is a clear or openly unjust act; an extraordinary and fundamental

flaw in the plea proceeding.” State v. Yapp, 8th Dist. Cuyahoga Nos. 101247,

101248, 2015-Ohio-1654, ¶ 8, 32 N.E.3d 999. Thus a motion to withdraw a guilty

plea after sentence will only be permitted in extraordinary cases. Id.

       {¶16} Arnwine’s first argument in support of this assignment of error claims

that she was denied the effective assistance of counsel which prevented her from

knowingly, intelligently, and voluntarily changing her plea to one of guilty, so she

should have been allowed to withdraw her guilty plea.

       In evaluating whether a petitioner has been denied effective
       assistance of counsel, this court has held that the test is “whether
       the accused, under all the circumstances, * * * had a fair trial and
       substantial justice was done.” State v. Hester (1976), 45 Ohio St.2d
       71, 74 O.O.2d 156, 341 N.E.2d 304, paragraph four of the syllabus.
       When making that determination, a two-step process is usually
       employed. “First, there must be a determination as to whether
       there has been a substantial violation of any of defense counsel's
       essential duties to his client. Next, and analytically separate from
       the question of whether the defendant's Sixth Amendment rights
       were violated, there must be a determination as to whether the
       defense was prejudiced by counsel's ineffectiveness.” State v. Lytle
       (1976), 48 Ohio St.2d 391, 396–397, 2 O.O.3d 495, 498, 358 N.E.2d
       623, 627, vacated on other grounds (1978), 438 U.S. 910, 98 S.Ct.
       3135, 57 L.Ed.2d 1154.

       On the issue of counsel's ineffectiveness, the petitioner has the
       burden of proof, since in Ohio a properly licensed attorney is
       presumably competent. See Vaughn v. Maxwell (1965), 2 Ohio

                                        -15-
Case No. 16-21-04


       St.2d 299, 31 O.O.2d 567, 209 N.E.2d 164; State v. Jackson, 64
       Ohio St.2d [107] at 110–111, 18 O.O.3d [348] at 351, 413 N.E.2d
       [819] at 822.

State v. Calhoun, 86 Ohio St.3d 279, 289, 1999-Ohio-102, 714 N.E.2d 905. “The

failure to prove either 1) a substantial violation or 2) prejudice caused by the

violation makes it unnecessary for a court to consider the other prong of the test.”

State v. Walker, 3d Dist. Seneca No. 13-15-42, 2016-Ohio-3499, 66 N.E.3d 349, ¶

20. “To show prejudice, the defendant must show a reasonable probability that, but

for counsel's errors, the result of the proceeding would have been different.” State

v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 95. “The

prejudice inquiry, thus, focuses not only on outcome determination, but also on

‘whether the result of the proceeding was fundamentally unfair or unreliable.’”

State v. Montgomery, 148 Ohio St.3d 347, 2016-Ohio-5487, 71 N.E.3d 180 quoting

Lockhart v. Fretwell, 506 U.S. 364, 369, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993).

       {¶17} Arnwine claims that her counsel was ineffective because counsel 1)

failed to challenge any of the evidence and 2) advised her to enter a plea agreement

from which she received little, if any, benefit. Arnwine argues that counsel should

have challenged the evidence regarding statements made by witnesses, the officer’s

decision to conduct field sobriety tests, the testing procedures used, and the

admissibility of the chemical breath test. In other words, Arnwine appears to be

claiming that her counsel was ineffective for failing to file a motion to suppress.

“Failing to file a motion to suppress does not constitute ineffective assistance of

                                       -16-
Case No. 16-21-04


counsel per se.” State v. Brown, 115 Ohio St.3d 55, 2007-Ohio-4837, ¶ 65, 873

N.E.2d 858. For it to be considered ineffective assistance of counsel, “a defendant

must prove that there was a basis to suppress the evidence in question.” Id. citing

State v. Adams, 103 Ohio St.3d 508, 2004-Ohio-5845, ¶ 35, 817 N.E.2d 29.

       {¶18} Here, Arnwine alleges that the statements by other drivers, the

decision by the officer to conduct field sobriety tests, the results of the field sobriety

tests, and the accuracy of the chemical breath test should all have been challenged.

Although these issues certainly could have been the basis of a motion to suppress,

Arnwine fails to point to anything in the record that would show why the trial court

would likely have ruled in Arnwine’s favor on said motion. Arnwine’s argument is

based solely upon supposition. A review of the record before this court provides no

information about any of these alleged issues. Thus, this Court has nothing from

which to determine that there was a reasonable basis for filing the motion to suppress

or that the result would be any different if the motion had been filed.

       {¶19} Arnwine also argues that she obtained very little, if any, benefit from

the plea agreement. This argument is based upon her claim that the State could not

have proven the elements of Counts Two and Three, which would have resulted in

an acquittal on each of those counts, so Arnwine does not believe she benefitted

from agreeing to plead guilty. The Ohio Supreme Court has said that counsel is not

ineffective automatically for advising a client to enter a no contest plea to the

offenses charged without getting a benefit. State v. Spivey, 81 Ohio St.3d 405,

                                          -17-
Case No. 16-21-04


418,1998-Ohio-437, 692 N.E.2d 151. In Spivey, the trial court noted that whether

to enter a plea agreement is a tactical decision and that the defendant had received

that for which he bargained. The Court also noted that the defendant did receive a

benefit in the sentence and thus trial counsel was not ineffective. Id. Judicial review

of tactical decisions made by counsel must be highly deferential. State v. Bird, 81

Ohio St.3d 582, 585, 1998-Ohio-606, 692 N.E.2d 1013.

       {¶20} Trial counsel in this case made a tactical decision to recommend to

Arnwine that she accept the deal. A review of the record shows that the State did

indicate at the change of plea hearing that it was unlikely to prevail on Counts Two

and Three, the two counts which were dismissed. Tr. 13, 16. The dismissal of two

counts was not the only benefit of the plea agreement. In exchange for the guilty

pleas, the State agreed to the following: 1) dismiss Counts Two and Three; 2)

recommend a mandatory prison term of 36 months as to Count One, nine months as

to Count Four, and 90 days as to Count 5 with the sentences to be served

concurrently; 3) recommend a mandatory fine in the amount of $750.00 as to Count

Four; 4) recommend the trial court order six points total be assessed to Arnwine’s

driving record; 5) defer to the trial court as to length of the mandatory license

suspension. Doc. 30. The State fulfilled its side of the agreement. Although the

trial court did impose lengthier sentences as to Counts Four (11 months) and Five

(160 days), the trial court did order the sentences to be served concurrently. As a

result, Arnwine received the benefit of her agreement. Arnwine could have been

                                         -18-
Case No. 16-21-04


sentenced to a mandatory sentence of 60 months on Count One rather than the 36

months of the agreement. Arnwine’s claim that she received no benefit from the

agreement is not supported by the record. This Court does not find that counsel’s

advice to enter the plea agreement was ineffective.

       {¶21} Arnwine also makes two additional arguments in this assignment of

error as to why she should have been allowed to withdraw her guilty plea. Arnwine

claims that the trial court failed to comply with the requirements of Crim.R. 11 and

that the trial court should not have accepted her plea to Count Four as she was not

knowingly transporting a weapon. Both of these arguments were addressed above

and found to lack merit. Therefore, the third assignment of error is overruled.

       {¶22} Having found no error prejudicial to the Appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Wyandot

County is affirmed.

                                                               Judgment Affirmed

MILLER and SHAW, J.J., concur.

/hls




                                        -19-